Title: To Alexander Hamilton from James McHenry, 18 March 1800
From: McHenry, James
To: Hamilton, Alexander



Sir,
War Department 18th March 1800

Mr. Chapin, Agent for Indian Affairs, has informed me, under date of 6th ulto, that “the Tuskarora Nation, residing near to Niagara, complain of Major Rivardi, (or his people under his command) of killing three of their Horses, & on finding proof to that effect he has refused to make them satisfaction.”
This complaint is of a serious nature: you will be pleased to take such order upon it, as it may appear to you to require.
I have the Honour to be,   Sir   Your most obedt Servt.

James McHenry
Major Genl. A. Hamilton.

